Citation Nr: 0335765	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  95-40 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound of the left chest with retained 
foreign bodies.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound with retained foreign bodies in 
the tongue.

5.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated 10 percent disabling.

6.  Entitlement to a compensable rating for arthritis of the 
thoracis spine.

7.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently rated 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953, and from November 1953 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claims of 
entitlement to increased ratings for residuals of a gunshot 
wound of the left chest with retained foreign bodies 
(including in the tongue), hypertensive cardiovascular 
disease and peptic ulcer disease.  The decision on appeal 
also denied his claims of entitlement to service connection 
for a cervical and lumbar spine disability.  

In an April 2000 Board decision, the above issues were 
remanded to the RO for additional evidentiary and procedural 
development.  Following this development the claims were 
readjudicated.  The current issues on appeal are entitlement 
to service connection for disabilities of the cervical and 
lumbar spine, entitlement to compensable ratings for 
residuals of a gunshot wound of the left chest with retained 
foreign bodies in the chest and tongue, an increased rating 
in excess of 60 percent for hypertensive cardiovascular 
disease and an increased rating in excess of 10 percent for 
peptic ulcer disease.  The case was returned to the Board in 
April 2003 and the veteran now continues his appeal.

Correspondence from the veteran that was received by VA in 
February 2003 indicates that he desires to file a claim of 
entitlement to service connection for peripheral neuropathy 
of the spine, fingers and lower extremities, which he alleges 
are secondary to exposure to chemical herbicides.  As these 
claims have not been adjudicated, they are referred to the RO 
for appropriate action.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

The veteran's residuals of a gunshot wound to the left chest 
are rated under the criteria for evaluating skin scars 
contained in 38 C.F.R. § 4.118.  VA implemented pertinent 
revisions to the rating schedule for scars during the course 
of this appeal on August 30, 2002.  In correspondence dated 
September 2003, the Board notified the veteran of these 
changes and invited him to submit additional evidence in 
support of his claims.  

In December 2003 the veteran submitted additional evidence 
pertaining to his claims that included VA outpatient 
treatment reports dated October 2003 and an X-ray film of his 
mandible that was taken in November 2003.  However, the 
written statement accompanying this new evidence does not 
contain any waiver of first review of the evidence by the 
agency of original jurisdiction.  Therefore, to avoid 
prejudice of the veteran's claims, the case must be remanded 
to the RO for consideration in the first instance of the new 
evidence as it applies to his claims.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  During readjudication of the issues 
on appeal, the RO must consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating scars contained in 38 C.F.R. §  4.118 and use the 
version of the regulations which are most favorable to the 
veteran's claim for a rating increase, whether they be from 
the old ratings schedule or from the newly promulgated one.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should review the claims file 
to ensure that all notice and duty-to-
assist provisions of Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) are 
properly applied in the development of 
the claims.

2.  Upon completion of the above, the RO 
should consider the new evidence 
associated with the veteran's claims 
files and readjudicate his claims of 
entitlement to service connection for a 
cervical and lumbar spine disability, 
and increased evaluations for residuals 
of a gunshot wound of the left chest 
with retained foreign bodies, residuals 
of a gunshot wound with retained foreign 
bodies in the tongue, peptic ulcer 
disease, arthritis of the thoracis 
spine, and hypertensive cardiovascular 
disease. 

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations, including both the 
old and the new versions of the 
regulations for rating skin scars as 
contained in 38 C.F.R. § 4.118, and 
allowed an opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


